Citation Nr: 1707813	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  08-13 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected knee and feet disabilities.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), paranoid schizophrenia, and depression.

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to an initial compensable rating for a service-connected left ankle disability.

5.  Entitlement to an initial compensable rating for service-connected right ankle disability.

6.  Entitlement to an earlier effective date prior to August 30, 2012 for the grant of service connection for a left ankle disability.

7.  Entitlement to an earlier effective date prior to August 30, 2012 for the grant of service connection for a right ankle disability.


REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to April 2004.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for a low back disability.  Jurisdiction was later transferred to the Houston, Texas RO. 

In March 2011, the Veteran was afforded a Travel Board hearing.  A transcript of the testimony offered at this hearing has been associated with the record.

Besides the issue of a low back disability, the other claims require the issuance of a 
Statement of the Case, which will be explained below.  
As to the claim for service connection for an acquired psychiatric disorder, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims, specifically to include those for an acquired psychiatric disorder.  As emphasized in Clemons, though an appellant may only seek service connection for PTSD, the appellant's claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed...." Id.  Given that the Veteran has applied for service connection for PTSD, paranoid schizophrenia, and depression, the Board has combined and recharacterized the different claims into one acquired psychiatric claim accordingly as noted on the first page of this decision.

The issue of TDIU has been raised by the record in a December 2016 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

First, the most recent documentation in the Veteran's file that appoints a representative is a VA Form 21-22a that was received in September 2011 in favor of Karl Kazmierczak, an attorney.  In a February 2016 phone call the Veteran stated he would like to remove his attorney from his appeal for service connection for low back pain, and that he would provide a written request to remove his attorney and hand carry it to the Houston VARO "in the near future," however no written revocation was ever received.  The attorney has continued to submit documents on the Veteran's behalf; however, it is unclear what communication the Veteran has had with his attorney recently as the attorney does not copy the Veteran on correspondence.  As such, the Veteran's representation should be clarified upon remand.  

Next, in October 2004, the Veteran was given a general medical examination but the VA examiner opined that the Veteran had low back pain "more likely than not service related" but gave no rationale.  Another examination during that month again noted "diagnosis: low back pain syndrome, service connected" without providing a rationale.

An August 2006 examination noted a diagnosis of low back pain and stated that his back pain could be caused "in part by his physical activity during the service."  There was no indication that the claims file was reviewed. 

In January 2008, a VA examiner noted myofascial pain syndrome and sacralization of L5, and opined that the Veteran's complaints of the lumbosacral spine were as likely as not related to service, but provided no rationale.  However in an April 2008 addendum opinion, the same examiner opined that the Veteran's present condition of myofascial pain syndrome was less likely than not related to service since no chronic pain or disability was shown in service after the Veteran's initial November 2002 injury, and there was no indication of chronic disability following discharge from service mentioned in the VA treatment records.  

In December 2009, the Veteran was afforded another VA examination focused on secondary service connection.  At this time, he complained of a history of constant and aching pain at L5-S1.  X-rays showed that alignment was satisfactory and that the intervertebral disc spaces were normal.  There were no significant degenerative changes and the presence of any significant radiographic abnormality was not suspected.  The examiner remarked that the examination was within normal limits and assessed mechanical low back pain.  In terms of secondary service connection, the examiner remarked that there was no evidence-based medicine that would substantiate such a claim.  The examiner explained that the Veteran was "really not symptomatic" for pes planus nor for patella-femoral syndrome and that these conditions would not affect the back.  The examiner further remarked that the Veteran had typical mechanical low back pain that was more than likely due to weak back muscles, which would be corrected with appropriate exercises.  The examiner noted that the Veteran had a normal X-ray and a normal physical examination and that therefore the lumbosacral spine was not secondarily connected to the bilateral knees and feet.  The examiner noted, also, that there was no evidence in the service treatment records showing that he ever complained about the back in service; thus excluding the military primarily causing or resulting in his back problems.  

In June 2011, the Veteran was once again afforded a VA examination.  The examiner noted that the claims file had been reviewed and that the service treatment records showed a single complaint of some upper back pain in November 2002 and assessments of muscle strain and torticollis.  The examiner further noted that in November 2010, the Veteran had been involved in a motor vehicle accident, as well as the March 2011 chiropractic note documenting a herniated lumbar disc.  Regarding the low back, the Veteran was said to complain of back pain since about 2003 after lifting some heavy cables and setting up/tearing down from maneuvers.  He outlined that after lifting a large camouflage netting he had some pain in his back.  

The examiner noted that X-rays of the lumbar spine done in November 2010 showed partial sacralization of L5 with narrowing of the L5-S1 disc space, with no fracture and degenerative change only at the sacralized level.  The examiner concluded that the Veteran's low back condition was not service-connected, explaining that the Veteran had never been seen or treated for a low back condition in service.  In terms of secondary service connection, the examiner noted that the Veteran had minimal exam findings regarding the knees and feet and thus the lumbar condition was not secondary thereto.  

In March 2013, the Veteran's claim was remanded to obtain an addendum opinion to determine whether the Veteran's sacralization of the L5 vertebra was a congenital defect, possibly subjected to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability.  In June 2013, the VA examiner gave an opinion that the Veteran's diagnosis was lumbago, and that there he had no disability of the lumbar spine.  The examiner noted the Veteran has partial sacralization, which is congenital, and is a defect, not a disease, as it is static.  The examiner also opined that there is no evidence of a superimposed injury or disease, because there is no evidence the Veteran was ever seen, treated, or evaluated for a lumbar spinal condition in the service.

The examiner noted that after an MRI was completed in July 2011, he has a 4 mm bulging disk at L4-5 which is asymptomatic and not related to service, and that there is no evidence of aggravation by any other service-connected condition.  The examiner opined that the Veteran essentially had a normal examination of the lumbar spine with no diagnosis, other than backache, which is not a disability.

Since the June 2013 addendum opinion the Veteran has submitted various treatment records from the Kelsey-Seybold Clinic which have noted additional lumbar spine disabilities that may be non-congenital in nature.  See e.g. March 2013 Kelsey-Seybold records noting moderate degenerative narrowing of the L4-transitional disc; April 2016 clinic records note discogenic low back pain; and December 2016 records noting Veteran has a history of degenerative disc disease of the lumbar spine; see also July 2011 VA medical center MRI noting low back pain secondary to lumbar spondylosis, degenerative spine and disc disease, and facet arthropathy.  Therefore, a new examination is warranted to address any low back disabilities the Veteran has had during the appeal period and whether they are as likely as not related to service. 

Finally, the Veteran submitted a May 2016 Notice of Disagreement (NOD) to the March 2016 notification of the February 2016 rating decision; and an April 2016 Notice of Disagreement as to the January 2016 rating decision.  The RO has not yet issued a Statement of the Case (SOC) as to the issues contained in these decisions.  As such, the RO is now required to send the Veteran an SOC as to the issue in accordance with 38 U.S.C.A. § 7105(West 2014) and 38 C.F.R. §§ 19.29, 19.30 (2016).  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that where a Notice of Disagreement has been submitted, the Veteran is entitled to a Statement of the Case.  The failure to issue a Statement of the Case is a procedural defect requiring a remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).
Accordingly, the case is REMANDED for the following actions:

1.  Request clarification from the Veteran regarding his power of attorney.  If he would like to revoke his power attorney per his February 2016 phone call he should send written notification to the Board of Veterans' Appeals.  

If he would like different representation should submit a VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative," or a VA Form 21-22a, "Appointment of Individual as Claimant's Representative."
	
If the Veteran's current attorney continues to represent the Veteran, the attorney should copy the Veteran on future correspondence to VA. 

2.  After the above is completed, schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and etiology of the Veteran's low back disability.

The electronic claims file, including a copy of this REMAND, must be made available to the examiner for review.  The examiner should: 

a)  Identify all disabilities of the lumbar spine that have been present at any point during the appeal period.  In this regard, the examiner is informed that for VA purposes pain alone, without a diagnosed or identifiable underlying condition does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

(b)  Explain whether any identified disabilities of the lumbar spine are a congenital defect or disease.  Note: a disease generally refers to a condition that is considered capable of improving or deteriorating, while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].  Please provide a complete explanation for the opinion.  

(i)  If any assessed disability is a congenital defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional disability of the lumbar spine.  Please provide a complete explanation for the opinion.  

(ii)  If it is a disease or injury, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that it pre-existed active service.  Please provide a complete explanation for the opinion.  

(iii)  State whether it is clear and unmistakable (obvious, manifest, and undebatable) that any pre-existing disease or injury of the spine was not aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion.  

c)  For any low back disability or disease that is not congenital, please address whether any disability in this regard at least as likely as not (a probability of 50 percent or greater) began in or is related to active service.  
d) The examiner must provide also an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any lumbar spine disability was either (1) caused by or (2) is aggravated by the Veteran's service-connected knee and feet disabilities.

If the examiner determines that the Veteran's lumbar spine disability is aggravated by the Veteran's service-connected knee or feet disabilities, the examiner should report the baseline level of severity of the lumbar spine prior to the onset of aggravation.  If some of the increase in severity of the lumbar spine disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disorder.  See 38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

All opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  Then, after conducting any additional indicated development, to include further examination, readjudicate the claim currently on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case (SSOC) and provide the appellant and his attorney an appropriate period of time to respond before this case is returned to the Board.

4.  After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claim for a low back disability.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case, and afforded an appropriate period of time within which to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

5.  Issue an SOC to the Veteran and his representative on the issues of service connection for an acquired psychiatric disorder and a sleep disorder, as well as an increased initial rating and earlier effective date for his bilateral ankle disability and, as required by 38 C.F.R. 
§§ 19.29 -19.30 (2016) and Manlincon, 12 Vet. App. at 240.  The Veteran should also be informed of the requirements to perfect an appeal with respect to this issue.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

